Fourth Court of Appeals
                                San Antonio, Texas
                                       May 23, 2019

                                   No. 04-18-00278-CV

                                   Susan CAMMACK,
                                        Appellant

                                             v.

  THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                 Certificate Holders of SWABS 2004-2005,
                                 Appellees

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 17902C
                         Honorable Susan Harris, Judge Presiding


                                      ORDER


      The Appellant’s Motion to Extend Time to File Motion for Rehearing or En Banc
Reconsideration is hereby GRANTED with no further extensions. Time is extended to June 24,
2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court